Name: 2001/622/EC: Commission Decision of 27 July 2001 amending Decisions 92/160/EEC and 97/10/EC with regard to the regionalisation of South Africa and repealing Decision 1999/334/EC on protection measures with regard to registered horses coming from South Africa (Text with EEA relevance) (notified under document number C(2001) 2367)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Africa;  trade;  international trade;  agricultural activity;  agricultural policy
 Date Published: 2001-08-10

 Avis juridique important|32001D06222001/622/EC: Commission Decision of 27 July 2001 amending Decisions 92/160/EEC and 97/10/EC with regard to the regionalisation of South Africa and repealing Decision 1999/334/EC on protection measures with regard to registered horses coming from South Africa (Text with EEA relevance) (notified under document number C(2001) 2367) Official Journal L 216 , 10/08/2001 P. 0026 - 0028Commission Decisionof 27 July 2001amending Decisions 92/160/EEC and 97/10/EC with regard to the regionalisation of South Africa and repealing Decision 1999/334/EC on protection measures with regard to registered horses coming from South Africa(notified under document number C(2001) 2367)(Text with EEA relevance)(2001/622/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1), as last amended by Commission Decision 2001/298/EC(2), and in particular Article 13(2)(a) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by Directive 96/43/EC(4), and in particular Article 18 thereof,Whereas:(1) Commission Decision 92/160/EEC(5), as last amended by Decision 2000/619/EC(6), establishes the regionalisation of certain third countries for imports of equidae.(2) The animal health conditions for the importation of registered horses from South Africa were laid down in Commission Decision 97/10/EC(7), which also established the regionalisation of South Africa.(3) Following the notification of outbreaks of African horse sickness in the Western Cape Province of South Africa in May 1999, the Commission adopted Decision 1999/334/EC of 7 May 1999 laying down protection measures with regard to registered horses coming from South Africa(8).(4) South Africa has not recorded cases of African horse sickness in the African horse sickness free area of metropolitan Cape Town or the surveillance zone surrounding the free area more than two years.(5) The competent authorities of South Africa provided the Commission with a comprehensive final report about the outbreak in 1999 and the measures carried out since. The main findings in this report were also presented to the annual meeting of the National African horse sickness reference laboratories in Algete, Spain, in November 2000.(6) However, the competent authorities of South Africa requested a modification of the regionalisation in line with Community legislation and standards of the Office Internationale des Epizootics (OIE).(7) In order to allow imports of registered horses from South Africa it is necessary to adjust the regionalisation for imports of equidae by modifying the Annex to Decision 92/160/EEC, to modify the boundaries of the surveillance and protection zones described in the Annex to Decision 97/10/EC, and to repeal Decision 1999/334/EC.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The reference to South Africa in the Annex to Decision 92/160/EEC is replaced by the following: "South Africa (3)The metropolitan area of Cape Town delineated as follows:>TABLE>"Article 2Annex I to Decision 97/10/EC is amended as follows:1. Paragraph 2 relating to the regionalisation is replaced by the words in the Annex to this Decision.2. The second subparagraph in paragraph 3.1 is replaced by the following: "However, by way of derogation the Director of Animal Health of the Ministry of Agriculture of South Africa may grant permission for vaccination using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and carried out exclusively by a veterinarian or an authorised Animal Health Technician in the official employ of the Government, of those horses scheduled to leave the free area or the surveillance zone beyond the perimeters of the surveillance zone under the provision, that these horses may not leave the holding until departure for a destination outside the free area and the surveillance zone and the vaccination must be entered in the passport."3. Paragraph 3.2. is replaced by the following: "Where vaccination of registered horses against AHS is carried out in areas outside the free area and surveillance zone it must be carried out by a veterinarian or an authorised Animal Health Technician in the official employ of the Government using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and the vaccination must be entered in the passport."Article 3Decision 1999/334/EC is repealed.Article 4This Decision is addressed to all the Member States.Done at Brussels, 27 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 162, 1.7.1996, p. 1.(5) OJ L 71, 18.3.1992, p. 24.(6) OJ L 215, 9.8.2001, p. 55.(7) OJ L 3, 7.1.1997, p. 9.(8) OJ L 126, 20.5.1999, p. 19.ANNEX"2. Regionalisation:2.1. African horse sickness free area:The metropolitan area of Cape Town is an African horse sickness free area and delineated as follows:>TABLE>2.2. African horse sickness surveillance zone:The African horse sickness free area is surrounded by a surveillance zone of at least 50 km width which includes the magisterial districts of Cape Town, Vredenburg, Hopefield, Mooreesburg, Malmesbury, Wellington, Paarl, Stellenbosch, Kuilsrivier, Goodwood, Wynberg, Simonstown, Somerset West, Mitchells Plain and Strand and is defined by the Berg Rivier to the north, the Hottentots Holland Mountains to the east and the coast to the south and west.2.3. African horse sickness protection zone:The surveillance zone is surrounded by a protection zone of at least 100 km width which includes the magisterial districts of Clanwilliam, Piketberg, Ceres, Tulbagh, Worcester, Caledon, Hermanus, Bredasdorp, Robertson, Montagu, Swellendam.2.4. African horse sickness infected zone:The part of the territory of the Republic of South Africa outside the Western Cape Province and the part of the Western Cape Province outside the free area and the protection and surveillance zone and including the magisterial districts of Vanrynsdorp, Vredendal, Laingsburg, Ladismith, Heidelberg, Riversdale, Mossel Bay, Calitzdorp, Oudtshoorn, George, Knysna, Uniondale, Prince Albert, Beaufort West and Murraysburg."